ORDER

PER CURIAM.
Robert L. Hoehn (Husband) appeals from a judgment entered in the Circuit Court of Callaway County dissolving his marriage to Virginia F. Hoehn (Wife). Specifically, Husband challenges the trial court’s division of the marital property and its order that he pay Wife $1,500 per month in maintenance. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).